Exhibit 10.31

NON-EMPLOYEE DIRECTORS

STOCK OPTION AGREEMENT AND GRANT

THIS STOCK OPTION AGREEMENT (this “Agreement”), dated as of the              day
of                     ,     , (the “Grant Date”), by, between and among
CRYOLIFE, INC., a Florida Corporation (the “Corporation”), and
                     a Non-Employee Director, and an individual residing in
                     (the “Optionee”).

WITNESSETH:

WHEREAS, the Corporation has adopted that certain Amended and Restated
Non-Employee Directors Stock Option Plan (the “Plan”) which is administered by
the Board of Directors of the Corporation (the “Board”);

WHEREAS, a copy of the Plan has been furnished to the Optionee;

WHEREAS, the Plan provides for the automatic grant by the Corporation of options
to acquire shares of the Corporation’s Common Stock, par value $0.01 per share
(the “Common Stock”), to certain Non-Employee Directors of the Corporation on
the first business day (the “initial award date”) following the Corporation’s
             Annual Meeting of Stockholders (the “             meeting”);

WHEREAS, the Corporation wishes to grant to the Optionee an option (the
“Option”) to purchase the number of shares of Common Stock set forth in this
Agreement and under the terms and conditions set forth herein and in said Plan
including the provision that the Option is not an incentive stock option under
Section 422 of the Internal Revenue Code of 1986, as amended (“Code”); and

NOW THEREFORE, in consideration of the foregoing, the mutual promises and
covenants contained herein and the mutual benefit to be derived therefrom and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

1. Terms of Plan: This Agreement and the Optionee’s rights, duties and
obligations hereunder, shall be bound by and subject to the terms and conditions
of the Plan as it may be amended from time to time. All terms, conditions and
provisions of the Plan are hereby incorporated into this Agreement by this
reference and to the extent that any terms, conditions or provisions of the Plan
are inconsistent with any provisions of this Agreement, the terms, conditions or
provisions of the Plan shall govern and supersede any inconsistent terms of this
Agreement. Optionee acknowledges that the Corporation has provided a copy of the
Plan to Optionee. The Optionee has received a Prospectus covering the Shares
subject to this Option.



--------------------------------------------------------------------------------

2. Grant of Option: Subject to the terms and conditions set forth herein, the
Corporation hereby grants to the Optionee the option to purchase, in the
aggregate, up to              shares of the Common Stock (the “Shares”) which
shall consist of authorized and unissued shares of the Common Stock or, at the
option of the Corporation, treasury shares of Common Stock. The Option shall be
deemed granted by the Corporation to the Optionee as of the Grant Date.

3. Option Price: The price of the Option shall be the last closing price of the
Corporation’s Common Stock on the New York Stock Exchange prior to the grant of
the Option. The Option Exercise Price is the sum of $             per share.

4. Option Period: Subject to the limitations set forth in this Plan, an Option
granted under the Plan shall vest and become exercisable on the Option’s Grant
Date. Subject to the limitations set forth in the Plan, the Option may be
exercised at any time after its Grant Date, provided that at the time of
exercise all of the conditions set forth in the Plan have been met.
Notwithstanding the foregoing, no Option may be exercised later than five years
after the date of the grant thereof.

5. Termination of Option: Except as herein otherwise stated, the Option, to the
extent not previously exercised, shall terminate sixty (60) months following the
Grant Date.

6. Cessation of Service: If the Optionee leaves the Board of Directors for any
reason, including without limitation resignation or death, such Optionee’s
Option shall remain in effect and exercisable, and shall expire as if the
Optionee had remained a Non-Employee Director of the Company. Upon the death of
Optionee, the Option shall be exercisable by Optionee’s legal representatives or
heirs, but in no event may the Option be exercised beyond the last date on which
it could have been exercised had the Optionee not died.

7. Delivery of Notice: The Optionee may exercise the Option only by delivering
written notice to the Corporation of his or her intent to exercise the Option
the “Notice”). The Notice shall be delivered to the Corporation at its principal
office at:

 

1655 Roberts Blvd., N.W.

Kennesaw, GA 30144

or such other address as may be designated by the Corporation. The Notice shall
specify the number of Shares to be purchased in accordance with this Agreement
and shall include payment in full of the Option Price.



--------------------------------------------------------------------------------

8. Payment: The Option exercise price shall be paid in cash in U.S. Dollars at
the time the Option is exercised or in shares of Common Stock of the Corporation
held for at least six months and having an aggregate value equal to the Option
exercise price (determined as of the last closing price of the Corporation’s
Common Stock on the New York Stock Exchange as of the first business day prior
to the date of exercise) or by a combination of cash and Common Stock.

9. Delivery of Shares to Optionee: Upon the Optionee’s proper exercise of the
Option, the Corporation shall deliver to the Optionee one or more certificates
evidencing the number of Shares purchased pursuant to the exercise of the Option
and such Shares shall be fully paid and non-assessable.

10. Transferability: Except as otherwise provided in this paragraph 10, the
Option granted hereunder is not transferable other than as designated by the
Optionee by will or by the laws of decent and distribution, and during the
Optionee’s life, may be exercised only by the Optionee. However, the Optionee
may transfer the Option for no consideration to or for the benefit of the
Optionee’s Immediate Family (including, without limitation, to a trust for the
benefit of the Optionee’s Immediate Family or to a partnership or limited
liability company for one or more members of the grantee’s Immediate Family or
to an IRA for the benefit of one or more members of his Immediate Family),
subject to such limits as the Board of Directors may establish, and the
transferee shall remain subject to all the terms and conditions applicable to
such Option prior to such transfer. The foregoing right to transfer the Option
shall apply to the right to consent to amendments to the grant agreement and
shall also apply to the right to transfer ancillary rights associated with the
Option. The term “Immediate Family” shall mean the Optionee’s spouse, parents,
children, stepchildren, adoptive relationships, sisters, brothers and
grandchildren (and, for this purpose, shall also include the Optionee).

11. Optionee Not a Shareholder: The Optionee shall not be deemed, by reason of
the option agreement, for any purposes to be a shareholder of the Corporation
with respect to any of the shares of the capital stock of the Corporation or
with respect to any of the Shares, except to the extent that the Option has been
exercised, in whole or in part, and a stock certificate representing the Shares
has been issued to the Optionee. Notwithstanding this provision, it is
understood and agreed that the Corporation and the Optionee shall make any
required disclosure of the “beneficial ownership” of Shares which may be
received upon a future exercise of the Option.

12. No Restrictions on the Corporation: The grant of the Option shall not affect
in any way the right or power of the Corporation or its shareholders to make or
authorize any or all adjustments, recapitalizations, or any other changes in the
Corporation’s capital structure or its business, or any merger or consolidation
of the Corporation, or any issue of bonds, debentures, preferred or prior
preference stock ahead of or affecting the Common Stock, or the rights thereof,
or dissolution or liquidation of the Corporation, or any sale or transfer of all
or any part of the assets or business of the Corporation, or any other corporate
act or proceeding, whether of a similar character or otherwise.



--------------------------------------------------------------------------------

13. Recapitalization Adjustment: In the event of a reorganization,
recapitalization, stock split, stock dividend, combination of shares, merger,
consolidation, rights offering, or any other change in the corporate structure
or shares of the Corporation, adjustments in the number and kind of shares
covered by the Option, and in the Option price thereof, shall be made if, and in
the same manner as, such adjustments are made to options issued under any of the
Corporation’s plans then in effect pursuant to which incentive stock options may
be granted.

14. Optionee’s Representations and Warranties: By execution of this Agreement,
Optionee represents and warrants to the Company as follows:

A. No Obligation of Employment: Nothing herein shall be deemed to create any
obligation on behalf of the Corporation, or any of its affiliates, to employ
Optionee for any period of time, nor shall any provision hereof be deemed to
constitute a representation or guarantee of continued employment of Optionee
with the Corporation or any of its affiliates.

B. Compliance with Withholding Rules: The Corporation shall have the right to
adopt and apply rules governing the exercise of the Option and the issuance of
Shares pursuant thereto which will ensure that the Corporation will be able to
comply with the applicable provisions of any federal, state or local laws
relating to the withholding of taxes.

C. Tax Advice: The Optionee acknowledges that he or she has been encouraged to
seek independent tax advice regarding the grant and the exercise of the Option
herein.

D. Legends: The Corporation shall have the discretion to require that the
certificates representing the Shares shall bear such legends as are necessary to
ensure the enforceability of the conditions and limitations set forth herein.

E. Binding Effect: This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors-in-interest. All parties
bound by this Agreement shall take any and all actions necessary or appropriate
to effectuate the purposes and provisions hereof.

F. Definition of “Affiliate”: The term “affiliate” whenever used in this
Agreement shall mean a person that, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with the
Corporation.

G. Amendments and Waivers: Except as otherwise provided herein, no change or
modification of this Agreement shall be valid unless the same is in writing and
signed by all the parties hereto. No waiver of any provision of this Agreement
shall be valid unless in writing and signed by the person against whom



--------------------------------------------------------------------------------

it is sought to be enforced. The failure of any party at any time to insist upon
strict performance of any condition, promise, agreement or understanding set
forth herein shall not be construed as a waiver or relinquishment of the right
to insist upon strict performance of the same condition, promise, agreement or
understanding at a future time.

H. Complete Agreement: Except as otherwise provided herein, this Agreement, and
the Plan together constitute and set forth all of the final and complete
promises, agreements, conditions, understandings, warranties and representations
among the parties hereto with respect to the Option and the Shares, and there
are no promises, agreements, conditions, understandings, warranties or
representations, oral or written, express or implied, among them with respect to
the matters set forth herein other than as set forth herein or as set forth in
the Plan as it may be amended from time to time.

I. Captions and Pronouns: The captions contained in this Agreement are for
convenience of reference only and shall not in any way modify or limit the
meaning or interpretation of this Agreement. All terms and words used in this
Agreement, regardless of the number and gender in which they are used, shall be
deemed and construed to include any other number, singular or plural, and any
other gender, masculine, feminine, or neuter, as the context or sense of this
Agreement or any section, paragraph or clause herein may require, as if such
words had been fully and properly written in the appropriate number and gender.

J. Governing Law: This Agreement shall be governed by and construed in
accordance with the laws of the State of Georgia.

K. Counterparts: Any number of counterparts of this Agreement may be signed and
delivered, and each shall be considered an original and together they shall
constitute one agreement.

L. Severability: This Agreement shall not be severable in any way, but if any
provision should be held to be invalid, the invalidity shall not affect the
validity of the remainder of this Agreement.

15. Restricted Securities: Optionee recognizes and understands that this Option
and the Option Shares are currently registered under the Securities Act of 1933,
as amended (the “Act”), but may not remain so registered and are not registered
under the Georgia Securities Act of 1973, amended (the “Georgia Act”) or any
other state securities



--------------------------------------------------------------------------------

law. Any transfer of the Option (if otherwise permitted hereunder, and once
exercised, the Option Shares) will not be recognized by the Corporation unless
such transfer is registered under the Act, the Georgia Act, and any other
applicable state securities laws or effected pursuant to an exemption from such
registration which may then be available. If the Option Shares are not
registered, any share certificates representing the Option Shares may be stamped
with legends restricting transfer thereof in accordance with the Corporation’s
policy with respect to unregistered shares of its Common Stock issued to
directors as a result of exercise of options granted under the Plan. The
Corporation may make a notation in its stock transfer records of the
aforementioned restrictions on transfers and legends. Optionee recognizes and
understands that the Option Shares may be restricted securities within the
meaning of Rule 144 promulgated under the Act, that the exemption from
registration under Rule 144 to sell the Option Shares may be limited or denied.
The Corporation shall be under no obligation to maintain or promote a public
trading market for the class of shares for which the option is granted or to
make provision for adequate information concerning the Corporation to be
available to the public as contemplated under Rule 144. The Corporation will be
under no obligation to recognize any transfer or sale of any Option Shares that
have not been registered under the Act unless the terms and conditions of Rule
144 are complied with by the Optionee. By acceptance hereof, Optionee agrees
that no permitted disposition of this Option or any Option Shares shall be made
unless and until (i) there is then in effect a registration statement under the
Act, the Georgia Act, and applicable state securities laws covering such
proposed disposition and such disposition is made in accordance with such
registration statement, or (ii) Optionee shall have notified the Corporation of
a proposed Option disposition and shall have furnished to the Corporation a
detailed statement of the circumstances surrounding such disposition, and if
requested by the Corporation, an opinion of counsel acceptable in form and
substance to the Corporation that such disposition will not require registration
of the shares so disposed under the Act, the Georgia Act, and any applicable
state securities laws. The Corporation shall be under no obligation to permit
such transfer or disposition on its stock transfer books unless counsel for the
Corporation shall concur as to such matters. Optionee recognizes and understands
that as long as Optionee remains a director of the Corporation, and for up to
six months thereafter, any sales of Option Shares will be subject to Section 16
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the
regulations promulgated thereunder. Optionee also recognizes and understands
that any sale of the Option Shares will also be subject to rule 10b-5
promulgated under the Exchange Act. Optionee agrees that any disposition of the
Option Shares shall be made only in compliance with the Act, the Exchange Act,
and the rules and regulations promulgated thereunder.

16. APPLICABLE TAXES: No later than the date as of which an amount first becomes
includable in the gross income of the Optionee for federal income tax purposes
with respect to the exercise of the Option, the Optionee shall pay to the
Corporation, or make arrangements satisfactory to the Corporation regarding the
payment of, any federal, state or local taxes of any kind required by law to be
withheld with



--------------------------------------------------------------------------------

respect to such amount. The obligations of the Corporation under this Agreement
shall be conditional upon such payment or arrangements and the Corporation
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to the Optionee.

IN WITNESS WHEREOF, the Corporation has caused this instrument to be executed by
its duly authorized officers and the Optionee has executed this Agreement as of
the date and year first above written.

 

          THE CORPORATION: (SEAL)      CRYOLIFE, INC.     

 

     BY: ATTEST:     

 

     SUZANNE K. GABBERT      OPTIONEE:          

 

    